DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 12 recite the limitation “a current value setting circuit, adapted to generate a current setting value according to the load angle, a load angle target value 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20150123591 A1) in view of Son (US 7391174 B2), and further in view of Hoshi et al. (US 20140156144 A).

a counter electromotive force (EMF) detection circuit (220), adapted to detect a counter EMF generated in a coil (L1 and L2);
Inoue discloses a load angle estimating portion (230), adapted to calculate a load angle (y) according to the counter EMF (VBEMF) and rotational speed “ω =C/TCLK” (¶. [0086]- [0091]); however, it does not use a revolution count value detected by a detection circuit acquiring the revolution count of the stepping motor; 
Son teaches controlling the number of revolutions of a stepping motor using a revolution count detection circuit (330) adapted to acquire the revolution count (ω) of the stepping motor (Son, column 2, lines 54-57). 
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Inoue with the teaching of Son to calculate the load angle according to the counter EMF (VBEMF) and a revolution count value instead of the rotational speed in order to synchronize the step angle with number of input pulse to avoid “step-out” phenomenon. 
and wherein, 
Inoue discloses a logic circuit (210) configure to estimate and output a load angle (see the value y in Fig. 5), and output a determination of whether an out- of-step event occurs in the stepping motor (“when a sudden change in the load or a sudden change in speed occurs, the stepping motor goes out of 
The processor in Inoue processes and outputs the same parameter as claimed in the subject application (“estimated angle” and “whether an out- of-step event occurs in the stepping motor”). Hence, acquiring an interface or a display to display those parameters would have been obvious to one with ordinary skill in the art at the time of the invention in order to interface the machine with an external computer for monitoring the stepping motor.
Inoue discloses in figure 6 a current value setting circuit (213 and 240), adapted to generate a current setting value (S2) according to the load angle (y), a load angle target value (y-ref) and a current detection value (VCS) detected by current detection circuit 238, however, it does not use a fixed current setting value. It would have been obvious to one with ordinary skill in the art to figure out whether to match the variable value (current in this case) to a detected value, a target value, or fixed value in order to generate an error signal, is common laboratory routine. Therefore, in addition to the teaching of Inoue using detected current values to generate a voltage correction signal, there is possibility for using fixed current values organized in data table or generated by feedforward scheme to generate a voltage demand correction signal, as taught by Hoshi (¶. [0052] and see figure 7). The pre-determined current value is a preferable value than the detected current value chosen to provide a reduced current ripple during back EMF detecting process. 

Re. claim 5, the combination of Inoue, Son and Hoshi teaches wherein the angle information is the load angle (see output y as load angle).
Re. claim 6, the combination of Inoue, Son and Hoshi teaches 
a constant current chopper circuit, generating a pulse modulation signal that pulse modulates by having a detection value of a coil current flowing through the coil approach to a target value of the current setting value (Inoue, Fig. 2 shows constant current chopper at each steps of the stairs shape); and a logic circuit (unit 210 in Inoue fig. 1), controlling a bridge circuit (202_1/2) connected to the coil (L1/L2) according to the pulse modulation signal (S4_1).
Re. claim 7, the combination of Inoue, Son and Hoshi teaches wherein the current value setting circuit generates the current setting value according to the counter EMF (Inoue Fig. 4 shows correlation between the set current and VBEMF).
Re. claim 8, the combination of Inoue and Son teaches wherein the current value setting circuit comprises:
a feedback controller (see feedback signal 238 in Inoue Fig. 6) generating the current setting value (current value is set by the signal S2) by having the load angle (y) approach to the target value (yREF).
Re. claim 9, the combination of Inoue, Son and Hoshi teaches wherein the constant current chopper circuit comprises a comparator (see comparator 242 in Inoue CLIM) based on the current setting value (VCLIM proportional to current output):
an oscillator (see unit 244), performing oscillation according to a predetermined frequency; and a flip-flop (246) outputting the pulse modulation signal (S2) that transitions to an off level according to an output of the comparator and transitions to an on level according to an output of the oscillator (240).
Re. claim 10, the combination of Inoue, Son and Hoshi teaches integrated on a semiconductor substrate (see Inoue, ¶. [0022]).
Re. claim 11, the combination of Inoue, Son and Hoshi teaches a stepping motor (102 in Inoue.)
Re. claim 12, Inoue teaches driving method, that is a driving method of a stepping motor, comprising: generating a current setting value; generating a pulse modulation signal that pulse modulates by having a detection value of a coil current flowing through a coil approach to a target value based on the current setting value (see Inoue, ¶.[0015]);
controlling a bridge circuit connected to the coil according to the pulse modulation signal (Fig. 1);
a counter electromotive force (EMF) detection circuit (220), detecting a counter EMF generated in a coil (L1 and L2);
Inoue discloses a load angle estimating portion (230), calculating a load angle (y) according to the counter EMF (VBEMF) and rotational speed “ω =C/TCLK” 
Son teaches controlling the number of revolutions of a stepping motor using a revolution count detection circuit (330) acquiring the revolution count (ω) of the stepping motor, (Son, column 2, lines 54-57). 
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Inoue with the teaching of Son to calculate a load angle according to the counter EMF (VBEMF) and a revolution count value instead of the rotational speed in order to synchronize the step angle with number of input pulse to avoid “step-out” phenomenon. 
and wherein, 
the combination of Inoue and Son teaches a driving circuit (Inoue, Fig. 5) outputs an angle information (y) associated with the load angle to host controller (unit 210 or any other controller that use angle info).
The processor in Inoue processes and supplies the same parameter as claimed in the subject application (“estimated angle” and “whether an out- of-step event occurs in the stepping motor”). Hence, supplying or displaying those parameters would have been obvious to one with ordinary skill in the art at the time of the invention in order to interface the machine with an external computer for monitoring the stepping motor.
Inoue discloses in figure 6 a current value setting circuit (213 and 240), adapted to generate a current setting value (S2) according to the load angle (y), ref) and a current detection value (VCS) detected by current detection circuit 238, however, it does not use a fixed current setting value. It would have been obvious to one with ordinary skill in the art to figure out whether to match the variable value (current in this case) to a detected value, a target value, or fixed value in order to generate an error signal, is common laboratory routine. Therefore, in addition to the teaching of Inoue using detected current values to generate a voltage correction signal, there is possibility for using fixed current values organized in data table or generated by feedforward scheme to generate a voltage demand correction signal, as taught by Hoshi (¶. [0052] and see figure 7). The pre-determined current value is a preferable value than the detected current value chosen to provide a reduced current ripple during back EMF detecting process. 
5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20150123591 A1) in view of Son (US 7391174 B2), Hoshi et al. (US 20140156144 A) and further in view of Mizutani (US 20160231139 A1).
	Re. claim  2-3, the combination of Inoue, Son and Hoshi teaches does not teach, a digital-to-analog converter (DAC), converting the angle information to an analog signal outputting the angle information as a digital signal to the outside, and a buffer circuit, outputting the analog signal to the outside. However, Mizutani discloses a digital-to-analog converter (DAC 52), converting the angle information to an analog signal outputting the angle information as a digital signal to the outside, and a buffer circuit (53), outputting the analog signal to the outside (output). Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846